DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-12 and 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, Hsu, discloses a resistive random access memory, comprising: a first dielectric layer; a bottom electrode disposed on the first dielectric layer; a resistance switching layer disposed on the bottom electrode; an oxygen exchange layer disposed on the resistance switching layer, wherein a contact area between the oxygen exchange layer and the resistance switching layer is smaller than a top surface area of the resistance switching layer; a barrier layer disposed on the oxygen exchange layer; and a top electrode disposed on the barrier layer. The prior art or record, Seo, teaches a substrate; a first dielectric layer disposed on the substrate. The prior art of records, individually or in combination, do not disclose nor teach “wherein the top electrode covers a sidewall of the oxygen exchange layer” in combination with other limitations as recited in claim 1.
The prior art of record, Hsu, discloses a method for manufacturing a resistive random access memory, comprising: forming a first dielectric layer; forming a bottom electrode on the first dielectric layer; forming a resistance switching layer on the bottom electrode; forming an oxygen exchange layer on the resistance switching layer, wherein a contact area between the oxygen exchange layer and the resistance switching layer is smaller than a top surface area of the resistance switching layer; forming a barrier layer on the oxygen exchange layer; and forming a top electrode on the barrier layer. The prior art of record, Seo, teaches providing a substrate; forming a first dielectric layer on the substrate. The prior art of records, individually or in combination, do not disclose nor teach “wherein the top electrode covers a sidewall of the oxygen exchange layer” in combination with other limitations as recited in claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811